Judgment, *166Supreme Court, Bronx County (Megan Tallmer, J.), rendered June 12, 2001, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 20 and 15 years, respectively, unanimously affirmed.
The court properly exercised its discretion in admitting expert testimony regarding gang customs and rituals. This testimony was explanatory of defendant’s actions and unusual statements at the time of the crime and was relevant to his motive (see People v Edwards, 295 AD2d 270 [2002]; People v Tai, 224 AD2d 328 [1996], lv denied 88 NY2d 942 [1996]). The court’s thorough instructions minimized any prejudicial effect. Defendant’s related argument concerning the People’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Buckley, Sullivan, Ellerin and Lerner, JJ.